Motion Granted; Petition for Writ of Mandamus Dismissed and Memorandum
Opinion filed July 17, 2012.




                                        In The

                     Fourteenth Court of Appeals

                                  NO. 14-12-00521-CV

                         IN RE STEVEN BALLOR, Relator


                             ORIGINAL PROCEEDING
                              WRIT OF MANDAMUS
                                Probate Court No. 1
                               Harris County, Texas
                              Trial Court No. 403486



                       MEMORANDUM OPINION

      On July 11, 2012, relator Steven Ballor filed a motion to dismiss his petition for
writ of mandamus because the parties have entered into a settlement agreement.

      Accordingly, the petition for writ of mandamus is ordered dismissed.

                                  PER CURIAM

Panel consists of Justices Boyce, Christopher and Jamison.